COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                 No. 08-12-00347-CV
 IN THE INTEREST OF L.D.F.,                      §
 A CHILD.                                                          Appeal from the
                                                 §
                                                                383rd Judicial District
                                                 §
                                                              of El Paso County, Texas
                                                 §
                                                                 (TC# 2011CM5118)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

cost, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF SEPTEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)